UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1198


SHANQUAN LIN,

                  Petitioner,

             v.

MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 17, 2008               Decided:   January 14, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Wenyue Lu, LAW OFFICES OF MICHAEL W. LU, LLC, Rockville,
Maryland, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Paul T.
Cygnarowicz, Trial Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shanquan Lin, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration         judge’s       order    denying          asylum,      withholding       from

removal and withholding under the Convention Against Torture and

denying his motion to reopen.                  We deny the petition for review.

              The      INA    authorizes       the     Attorney       General      to    confer

asylum on any refugee.                8 U.S.C. § 1158(a) (2006).              It defines a

refugee as a person unwilling or unable to return to his native

country      “because        of   persecution         or     a    well-founded      fear    of

persecution           on     account      of        race,        religion,    nationality,

membership in a particular social group, or political opinion.”

8   U.S.C.    § 1101(a)(42)(A)            (2006).           “Persecution      involves      the

infliction       or    threat      of    death,      torture,       or   injury     to   one’s

person or freedom, on account of one of the enumerated grounds

. . . .”        Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

             An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8     C.F.R.     §     1208.13(a)      (2008),       and    can   establish

refugee status based on past persecution in his native country

on account of a protected ground.                           8 C.F.R. § 1208.13(b)(1)

(2008).         Without       regard      to   past     persecution,         an    alien    can

                                                2
establish   a    well-founded    fear   of    persecution        on   a   protected

ground.     Ngarurih   v.   Ashcroft,       371    F.3d   182,    187     (4th   Cir.

2004).      The    well-founded     fear      standard      contains        both    a

subjective and an objective component.                “The objective element

requires a showing of specific, concrete facts that would lead a

reasonable person in like circumstances to fear persecution.”

Id. at 187-88.      “The subjective component can be met through the

presentation      of   candid,    credible,         and    sincere        testimony

demonstrating a genuine fear of persecution . . . . [It must

have] some basis in the reality of the circumstances and [be]

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”              Li, 405 F.3d at 176 (internal

quotation marks and citations omitted).

            A   determination    regarding        eligibility     for     asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                     INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).               Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                 This court will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

                                        3
           We find substantial evidence supports the immigration

judge’s and the Board’s findings.       Clearly, Lin failed to meet

his burden of establishing the objective element of his claim

for relief.   We do not find that the record compels a different

result.

           We further find the Board did not abuse its discretion

in denying the motion to remand.        See Obioha v. Gonzales, 431

F.3d 400, 408 (4th Cir. 2005) (stating standard of review).

           Accordingly, we deny the petition for review. *           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




     *
       We note we are without jurisdiction to review many of the
issues Lin raises in his brief because the issues were not
properly exhausted.      See 8 U.S.C. § 1252(d)(1) (2006);
Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 359 n.2 (4th Cir.
2006) (“[T]he alien must raise each argument to the [Board]
before we have jurisdiction to consider it.”).



                                    4